Citation Nr: 1620734	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to disability ratings for left knee disability higher than 40 percent from March 1, 2009, and 60 percent from March 18, 2013.

2. Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a February 2009 rating decision, the RO assigned a 40 percent disability rating for left knee disability from March 1, 2009, following convalescence from surgery. In a September 2010 rating decision, the RO granted service connection, effective March 18, 2010, for PTSD, and assigned a 10 percent disability rating. In a January 2012 rating decision, the RO increased the initial (effective March 18, 2010) rating for PTSD to 30 percent. In an April 2013 rating decision, the RO increased the rating for left knee disability to 60 percent effective March 18, 2013 and recharacterized the disability as ankylosis under Diagnostic Code 5256.

In June 2012, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in his claims file.

In February 2013, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1. From March 1, 2009 to March 17, 2013, the Veteran's left knee disability was manifested by instability requiring a brace and by limitation of extension to 10 degrees.

2. From March 18, 2013, the Veteran's left knee disability was manifested by effective ankylosis in flexion at 45 degrees and by ongoing instability requiring a long leg brace.

3. From March 18, 2010, the Veteran's PTSD, with associated dysphoria, irritability, sleep impairment, and mild memory loss, has produced occupational and social impairment with occasional decrease in efficiency and productivity, but has not produced disruption of generally satisfactory functioning, significantly reduced reliability or productivity, or deficiencies in family relations, judgment, or thinking.


CONCLUSIONS OF LAW

1. From March 1, 2009 to March 17, 2013, the criteria for a rating in excess of  40 percent for a left knee disability under Diagnostic Code 5262 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

2. From March 18, 2013, the criteria for a rating in excess of 60 percent for ankylosis of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256 (2015).

3. From March 18, 2013, the criteria for a separate 40 percent rating (and no higher) for instability have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2015).

4. From March 18, 2010, the Veteran's PTSD has not met or approached the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in April 2010 and March 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased disability ratings. The letters also informed the Veteran how VA assigns effective dates.

In the June 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

In the February 2013 remand, the Board instructed that the RO obtain a copy of a substantive appeal that the Veteran submitted in 2012, provide the Veteran an opportunity to identify sources of additional medical records, and provide new VA examinations regarding his left knee disability and PTSD. The Board is satisfied that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the 2012 Board hearing. The reports of VA examinations contain relevant findings that provide sufficient information to allow a decision on the issues on appeal.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Knee Disability

VA granted the Veteran's claim for service connection and compensation for residuals of left knee injury that he sustained during service. After service, VA adjusted ratings as he underwent multiple surgeries on that knee and experienced post-surgical complications including infection. He contends that the ongoing residual disability produces impairment that warrants disability ratings higher than the assigned ratings of 40 percent from March 1, 2009, and 60 percent from March 18, 2013.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO has evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5256. Under Diagnostic Code 5262, impairment of the tibia and fibula may be assigned a maximum rating of 40 percent, if there is nonunion, with loose motion, requiring a brace. Under Diagnostic Code 5256, ankylosis of the knee may be assigned a maximum rating of 60 percent, if the knee is frozen in an extremely unfavorable position, in flexion at an angle of 45 degrees or more.

The rating schedule also provides, at Diagnostic Codes 5260 and 5261, ratings based limitation of motion (flexion or extension) of the knee. When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel indicated that, when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

The rating schedule provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2015). Amputation of the thigh is rated at 90 percent if at the hip, 80 percent if at within the upper third of the thigh, and 60 percent if at below the upper third. 38 C.F.R. § 4.71a, Diagnostic Codes 5160 to 5162 (2015).

Records of VA treatment of the Veteran show that he underwent left knee surgeries in July 1971, November 1971, and April 1972. Staphylococcus aureus infection was found in April 1972. He underwent additional left knee surgeries in November 1972, April 1973, and August 1973. From August 1977 through September 2009, the RO assigned a 40 percent disability rating for his left knee disability.

In VA treatment in June 2000, it was noted that the Veteran had left knee instability, and wore a knee-ankle-foot orthosis or brace (KAFO). In November 2001, it was noted that, in addition to the brace, treatment included pain medication. The Veteran stated that he went up and down a lot of stairs in his postal service job. The file contains notes of further orthopedics consultations in 2002 and 2003. In December 2002, he reported severe pain and swelling in the knee, worse with activity. A treating physician noted marked left thigh atrophy and 3+ left knee effusion. The leg had motion from 10 to 85 degrees. In September and October 2005, the Veteran reported a persistent sore on his left knee. 

In an August 2006 statement, the Veteran reported that, after several left knee surgeries, a physician indicated that he could undergo surgical left knee fusion, or wear a left knee brace. The Veteran stated that he chose to wear a brace. He noted that he had worn the brace since 1973.

In VA treatment in July 2008, the Veteran reported two intermittently draining lesions on his left knee, one of which had been present more than two years. In October 2008, he underwent left knee surgery. The treating physician stated that the chronically draining wound might never stop draining, that physicians might not be able to close the wound, and that persistent or worsening infection might lead to a need for more surgery and possibly even amputation. The surgery was followed by ongoing treatment for infection. Methicillin-sensitive Staphylococcus aureus (MSSA) was found. In December 2009, the knee had moderate pain and occasional swelling. In January 2009, an infectious diseases physician prescribed another six months of antibiotic treatment.

In January 2009, the Veteran wrote that a treating physician told him that he might be able to return to work in early March 2009. In a February 2009 rating decision, the RO assigned a temporary 100 percent rating from October 2008 through February 2009, and a 40 percent rating for the left knee disability from March 1, 2009.

In VA treatment in March 2009, the Veteran reported left knee pain and swelling. The treating physician stated that the wound did not appear infected.

On a VA medical examination of the Veteran's left knee in March 2009, he reported that he was employed by the postal service. He stated that in the preceding year he had missed 20 weeks of work due to left knee infection and surgery. He indicated that his employer had changed his work duties because of his knee problem. He reported that present treatment for the knee included antibiotic medication. He stated that the knee had pain, stiffness, instability, giving way, weakness, swelling, warmth, and tenderness. He wore a full leg brace at all times. He indicated that he was able to stand for 15 to 30 minutes and walk a quarter mile. He stated that with increased activity the knee had increased swelling, decreased range of motion, and increased instability.

The examiner observed that the Veteran had an antalgic gait. He noted that the left knee had enlargement, crepitus, deformity, effusion, tenderness, pain at rest, severe instability, weakness, abnormal motion, and guarding of movement. He found that the left knee had flexion to 85 degrees, and that extension was limited to 10 degrees short of full extension. There was evidence of pain with motion, and after repetitive motion. The knee was not in ankylosis. The examiner found that left knee pain, weakness, and fatigability caused decreased mobility and problems with lifting and carrying, and had significant effects on the Veteran's usual occupation. The examiner stated that the knee disability had severe effects on driving, traveling, exercise, recreation, and sports, moderate effects on toileting, and mild effects on bathing, dressing, and grooming.

In VA treatment in April 2009, an infectious disease physician indicated that antibiotic treatment should continue indefinitely. An orthopedist stated that if lifelong suppression of infection was required, the Veteran would never be a candidate for total joint replacement.

In April 2009, the Veteran wrote that VA physicians told him that he would probably be on antibiotics for the rest of his life due to the Staph. infection in his left knee. He stated that his left knee disorder had produced tremendous pain for many years.

In VA treatment in August 2009, the condition of the left knee appeared unchanged. The Veteran reported that he had just taken early retirement, prompted by his inability, because of the left knee disability, to tolerate even the modest amount of weightbearing that his job required. He indicated that he was unhappy to have to retire at age 59 rather than continue working until age 65. The treating physician opined that the early retirement was wise under the circumstances.

In VA treatment in October 2009, the Veteran had a new lesion on his left leg. In November 2009, a treating physician indicated that ongoing pain in the knee was to be expected. In January 2010, while wearing the brace the Veteran was able to walk, albeit with a stiff gait.

In a March 2010 statement, the Veteran wrote that his left knee had severe swelling daily. He stated that the knee had limited movement, and that he could not straighten the leg. He related that VA physicians had told him he would be on antibiotics for the rest of his life because of the Staph. infection in the knee.

In May 2010, the Veteran's wife wrote that, because of his left knee disability, when he walked he dragged his left leg and threw it out to the side. She reported that he was only comfortable in his recliner with the foot rest up. She stated that it was increasingly difficult for him to do home maintenance tasks. She indicated that left knee pain interfered with his sleep.

On October 2010, the Veteran wrote that he had daily severe left knee pain that limited his activity. He noted that doctors had told him that the Staph. infection in his left knee necessitated lifelong use of strong antibiotics. 

In a November 2010 letter, a VA infectious disease physician wrote that x-rays of the Veteran's left knee showed a stable-appearing surgical staple, ongoing and minimally progressed degenerative change, and a tiny amount of effusion in the joint.

In VA treatment in December 2010, the Veteran reported constant left leg soreness with varying severity. The treating clinician noted his left leg brace, atrophy of the left leg, and an obvious limp with walking.

In a February 2011 statement, the Veteran wrote that his left knee disability had worsened. He stated that increased knee pain and prolonged antibiotic therapy caused him to have decreased stamina. In March 2012, he noted that he wore a full left leg brace. He stated that left knee pain interfered with sleep. He asserted that the knee pain, the Staph. infection, and the perpetual use of antibiotics reduced his stamina, had made him unable to manage the stairs at his workplace, and had led him to retire early from his employment.

In the June 2012 Board hearing, the Veteran indicated that since service he had undergone multiple left knee surgeries, the most recent in 2008. He stated that infection in the knee developed and then persisted. Since about 2005, he related, VA physicians had treated the infection with antibiotics. He reported that the physicians told him that he needed to remain on those antibiotics for the rest of his life. He stated that the chronic infection ruled out knee replacement surgery. He indicated that he wore a full leg brace at all times. He related that he used a cane when walking, and at times was not able to walk. He indicated that his left knee disability caused him problems with driving, bathing, dressing, and using the toilet. He reported that, on the most recent VA examination of his left knee, the examiner, in measuring the range of motion of his knee, forced his knee through a range of motion that he could not achieve by bending it himself.

In March 2013, the Veteran wrote that the daily swelling, soreness, and difficulty bending in his left knee had worsened.

On VA examination of the Veteran's left knee on May 18, 2013, he reported constant left knee pain, worse with weightbearing. He indicated that the knee was unstable and was usually swollen. He indicated that he used a full leg brace and a cane at all times. He reported that in 2009 he retired from his postal service employment because of the condition of his left knee after the 2008 surgery. He described his left knee pain as at least 6/10 at all times, worsening to 9/10 at the end of the day. He again noted that physicians had told him that chronic infection in the knee made it impossible for him to undergo surgical replacement of the joint with a prosthetic joint.

The Veteran's left knee had motion between the positions of 50 degrees of flexion and 45 degrees of flexion, with pain throughout that motion. He could not extend the knee beyond the position of 45 degrees of flexion. The knee had pain to 

palpation, weakened movement, excess fatigability, swelling, and deformity. There was atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing. Muscle strength for flexion and extension of the left knee was 2/5. The left knee had 2+ medial-lateral instability. There were two scars on the knee, one tender and one nontender.

The examiner stated that for all practical purposes the Veteran's left knee was ankylosed. She found that the knee disability caused limitations in driving and in getting in and out of a car. She noted that there was pain with standing and walking, and great difficulty managing stairs. She expressed the opinion that function of his left lower extremity was not so impaired that he would be equally well served with amputation and a prosthesis.

In a October 2015 brief, the Veteran's representative contended that an extraschedular rating of 100 percent is warranted for the Veteran's left knee disability. He asserted that the RO granted the Veteran a total disability rating based on individual unemployability (TDIU) based solely on the left knee disability.

The Veteran appealed the 40 percent rating that the RO assigned for his left knee disability from March 2009, following recuperation from the October 2008 surgery. In assigning the 40 percent rating under Diagnostic Codes 5299 and 5262, the RO addressed the instability of the knee, and the requirement of a brace, as analogous to nonunion of the tibia and fibula under Diagnostic Code 5262. While the Veteran's left knee disability included instability requiring a brace, it was also manifested by pain and limitation of motion. On VA examination in March 2009, extension of the Veteran's left knee was limited to 10 degrees. Such limitation meets the criteria for a 10 percent rating under Diagnostic Code 5261. Flexion was limited, but not to 45 degrees, the minimum limitation that warrants a compensable rating under Diagnostic Code 5260. However, to assign a separate 10 percent rating under Diagnostic Code 5261 for limitation of extension of the left knee would amount to pyramiding given the assignment of a 40 percent rating under Diagnostic Code 5262. 

The Veteran later reported further worsening of his left knee disability. The RO granted from March 18, 2013, a 60 percent rating under Diagnostic Code 5256 (a switch from Diagnostic Code 5262), as the examination on that date showed effective ankylosis, with no extension beyond 45 degrees. However, treatment records and the March 2013 examination also showed ongoing instability of the knee, with ongoing requirement of a full leg brace. Accordingly, in addition to the existing 60 percent rating under Diagnostic Code 5256 for ankylosis, the Board grants, from March 18, 2013, a separate 40 percent rating under Diagnostic Code 5257, for instability requiring a brace.

As noted above, the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. Amputation of the thigh is rated at 90 percent if at the hip, 80 percent if at within the upper third of the thigh, and 60 percent if at below the upper third. 38 C.F.R. § 4.71a, Diagnostic Codes 5160 to 5162 (2015). As VA combines ratings under 38 C.F.R. § 4.25, a 60 percent rating for ankylosis and a 40 percent rating for instability combine to 76 percent. From the March 18, 2013 examination, the Veteran's left knee disability has been manifested by effective ankylosis and by instability requiring constant use of a KAFO brace. The highest part of a brace attaches around the upper thigh. A KAFO brace holds the leg from under the foot up to the upper thigh down, with the highest part of the brace attaching around the upper thigh. As the braced part of the leg extends up to the upper thigh, the combined 76 percent rating does not exceed the 80 percent that would be assignable for an amputation at that level, if amputation were required. (Clinicians ultimately have not recommended amputation in this case). Therefore, the assignment of separate 60 and 40 percent ratings does not violate the amputation rule provided at 38 C.F.R. § 4.68.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

From 2009 forward, the Veteran's left knee disability required one hospitalization, not frequent hospitalizations. His left knee disability contributed to his decision to retire early in 2009. However, the effects of his left knee disability did not interfere to a marked extent with his capacity for all types of employment, including sedentary employment. The ratings the Board is assigning in this decision, in combination with the ratings the RO assigned, appropriately and adequately address the impairment produced by his left knee disability. His representative contends that the RO assigned a TDIU based solely on his left knee disability. Rather, the RO explained, in the April 2013 rating decision, that a TDIU was assigned based on the combined effects and ratings for multiple disabilities, including the left knee disability, PTSD, hearing loss, tinnitus, and disabilities of the back and right hip. Therefore, it is not necessary to refer the left knee disability rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the RO granted in the April 2013 rating decision a TDIU effective March 18, 2010. As VA has addressed the issue of unemployability directly, there is no indirect unemployability issue.

PTSD

The Veteran contends that his PTSD produces impairment that warrants a disability rating higher than the existing initial (effective March 18, 2010) rating of 30 percent. The Court has indicated that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will consider whether higher ratings are warranted for any period from March 18, 2010, forward.

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent


Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

Records in the claims file show that in 1999 the Veteran sought VA mental health treatment for stress he described as related to his job. In VA primary care in October 2009, screening showed some signs consistent with PTSD. In VA treatment in March 2010, the Veteran reported a long history of nightmares and flashbacks. He related hypervigilance, anxiety, and agitation. In April 2010, he reported that he was wounded in combat in Vietnam, and that many of his friends and comrades were killed in combat there. He related a long history of flashbacks and upsetting memories. He stated that he had retired from work because of his left knee disability. He reported that he lived with his wife, and enjoyed spending time with family, attending church, and volunteering. The treating clinician found that he was oriented, with normal speech, affect, and thought processes, and a slightly anxious mood.

In May 2010, the Veteran's wife wrote that the Veteran tossed and turned in his sleep, awakened frequently at night, and reported that he had nightmares about Vietnam. Also in May 2010, the Veteran's sister reported that during a visit she was awakened when the Veteran had a night terror, which he explained was due to a nightmare about Vietnam.

In VA treatment in June 2010, the Veteran reported that his sleep continued to be disrupted by nightmares. In August 2010, he indicated that he felt detached at times, and that he avoided crowds. A psychiatrist diagnosed PTSD. In ongoing VA PTSD treatment in 2011 through 2013, the Veteran reported symptoms and functioning similar to those reported in 2009 and 2010.

In a VA PTSD examination in August 2010, the Veteran reported having frequent thoughts of his experiences in Vietnam, nightmares, sleep disturbances, irritability, hypervigilance, and an exaggerated startle response. He indicated that he tried to control his irritability, and worked hard to maintain a positive outlook and good interactions with people. He related that tried to avoid reminders of Vietnam. He stated that he worked for the postal service, and retired in 2009 because of knee problems. He reported having good family and social relationships. He did note that his wife mentioned that he became aggravated very easily.

In the June 2012 Board hearing, the Veteran reported irritability. He indicated that he had difficulty with short term memory complex commands. He stated that every day he remembered his friends who were killed in combat and wondered why he survived. The Veteran's wife stated that he had a short fuse and was apprehensive and defensive. The Veteran stated that these PTSD symptoms and effects contributed to his taking early retirement. He related that difficulty with the stairs at work also contributed to retiring. 

On VA examination in March 2013, the Veteran reported ongoing intrusive thoughts, nightmares, and flashbacks. He related hypervigilance, exaggerated startle, irritability, and a slightly dysphoric mood. His wife stated that, despite his irritability, he did not get mean. The Veteran indicated that his left knee disability was the main reason that he took early retirement. He reported having good family and social relationships.

The examiner found that the Veteran had an irritable affect and normal speech and thought processes. On testing, there was mild reduction in short term memory. There was no evidence of impaired concentration, and no indication of difficulty understanding complex commands. The examiner checked the box on the examination report for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

In May 2013, the Veteran's wife wrote that in recent years he had become more irritable and short tempered. She stated that he became overly agitated, out of proportion to circumstances.

Statements from the Veteran and persons who know him, and reports from treatment and examinations, reflect that from 2010 his PTSD has produced occupational and social impairment with no more than occasional decrease in efficiency and productivity. His PTSD, and the associated dysphoria, irritability, sleep impairment, and mild memory loss that he experiences, require him to make efforts to regulate his behavior. Nonetheless, the disorder and its symptoms have not kept him from generally functioning satisfactorily, and having normal behavior, self-care, and conversation. He has not had significantly reduced reliability or productivity, deficiencies in family relations, judgment, or thinking, or excessive expressions of anger. His PTSD disability picture thus has not met or approached the criteria for a disability rating higher than 30 percent. The Board therefore denies a higher rating.

The Veteran's PTSD has not required frequent hospitalizations and has not markedly interfered with his capacity for employment. The rating schedule criteria appropriately and adequately address the manifestations and effects of his PTSD. Therefore, it is not necessary to refer the issue of  PTSD for consideration of extraschedular ratings.


ORDER

From March 1, 2009 to March 17, 2013, a rating in excess of 40 percent for left knee disability under Diagnostic Code 5262 is denied.

From March 18, 2013, a rating in excess of 60 percent for ankylosis of the left knee under Diagnostic Code 5256 is denied, and a separate 40 percent disability rating under Diagnostic Code 5257 for instability of the left knee is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From March 18, 2010, a disability rating higher than 30 percent for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


